                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     PREMIER FLOOR CARE INC.,                          Case No. 18-cv-01851-HSG
                                   8                    Plaintiff,                         SCHEDULING ORDER
                                   9             v.                                        Re: Dkt. No. 54
                                  10     SERVICE EMPLOYEES
                                         INTERNATIONAL UNION, UNITED
                                  11     SERVICE WORKERS WEST,
                                  12                    Defendant.
Northern District of California
 United States District Court




                                  13

                                  14          The parties submitted a proposed schedule on February 25, 2019. See Dkt. No. 54.

                                  15   Having considered the parties’ proposed schedule, the Court SETS the following deadlines

                                  16   pursuant to Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

                                  17

                                  18                             Event                                              Date
                                        Non-Expert Discovery Cut-Off                                    March 12, 2019
                                  19
                                        Dispositive Motions Filing Deadline                             April 29, 2019
                                  20    Dispositive Motions Hearing                                     June 13, 2019 at 2:00 p.m.
                                  21

                                  22          These dates may only be altered by order of the Court and only upon a showing of good

                                  23   cause. The parties are directed to review and comply with this Court’s Civil Pretrial and Trial

                                  24   Standing Order. This order terminates Docket Number 54.

                                  25          IT IS SO ORDERED.

                                  26   Dated: 2/26/2019

                                  27                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                  28                                                   United States District Judge
